DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction
This is a response to the applicant’s filing filed on 10/01/2019.  In virtue of this filing, claims 1-6 are currently presented in the instant application.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/01/2019 has been considered by Examiner and made of record in the application file.
Drawings
The drawing submitted on 10/01/2019 has been considered by Examiner and made of record in the application file.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Keeffe et al. (US Pub. No.: 2016/0197660, hereinafter, “O’Keeffe”).
Regarding claims 1 and 6, O’Keeffe teaches a transmission/reception baseband-processing device or correction method (see figures 2-3), comprising: 
a calibration-processing unit (BB processing circuit 208, [0038]) configured to correct an input signal input to a transmission unit on the basis of a first characteristic (calibration correction coefficient such as phase and amplitude, [0062]) according to characteristics of the transmission unit of a transmission/reception front end-processing unit (plurality of PA 222, plurality of LNA 230 in RX path, [0042-0043]) and a calibration reception unit that is a reception unit of a calibration transmission/reception unit and a second characteristic according to a characteristic of the calibration reception unit (feedback calibration transceiver 210, calibration correction coefficient such as phase and amplitude, [0082]).
Regarding claim 5, O’Keeffe teaches a communication system (see figures 2-3), comprising: 
the transmission/reception baseband-processing device including a calibration- processing unit configured to correct an input signal input to a transmission unit on the basis of a first characteristic (calibration correction coefficient such as phase and amplitude, [0062]) according to characteristics of the transmission unit of a transmission/reception front end-processing unit (plurality of PA 222, plurality of LNA 230 in RX path, [0042-0043]) and a calibration reception unit that is a reception unit of a calibration transmission/reception unit and a second characteristic according to a 
a baseband circuit unit configured to output a beamforming signal to the transmission/reception baseband-processing device (BB processing circuit 208, [0038, 0080]).
Regarding claim 2, O’Keeffe further teaches the calibration-processing unit corrects the second characteristic using a correction value determined in advance on the basis of a result of measurement of a temperature of a communicator (detect the change operating condition and calibration based on the environment change such as temperature change of AAS antenna, [0088]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Keeffe et al. (US Pub. No.: 2016/0197660, hereinafter, “O’Keeffe”) in view of Kenington (US Pub. No.: 2010/0254299).
Regarding claim 3, O’Keeffe disclosed invention, but fails to teach a calibration signal-generating unit configured to generate the input signal; and a calibration transmission/reception unit configured to output the input signal generated by the calibration signal-generating unit from the transmission unit of the calibration transmission/reception unit to the calibration reception unit, wherein the calibration-processing unit acquires the second characteristic according to the characteristic of the calibration reception unit by subtracting the input signal from a signal that has reached the calibration reception unit and corrects the input signal input to the transmission unit on the basis of the first characteristic and the second characteristic. However, Kenington teaches a calibration signal-generating unit configured to generate the input signal; and a calibration transmission/reception unit configured to output the input signal generated by the calibration signal-generating unit from the transmission unit of the calibration transmission/reception unit to the calibration reception unit, wherein the calibration-processing unit acquires the second characteristic according to the characteristic of the calibration reception unit by subtracting the input signal from a signal that has reached the calibration reception unit and corrects the input signal input to the transmission unit on the basis of the first characteristic and the second characteristic (see figure 1, calibration unit 200, calibration generator 220B generates 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kenington into view of O’Keeffe in order to calibrate the radio system faster and more efficiently as suggested by Kenington at [0008].
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior art made of record fails to clearly teach or fairly suggest the feature of the  a calibration transmission/reception unit configured to input an impulse to the calibration reception unit; and an FFT analysis unit configured to have a function of a Fourier transform acquiring the second characteristic according to the characteristic of the calibration reception unit by subtracting a frequency spectrum of the impulse at an output of the calibration reception unit from a frequency spectrum of the input impulse stored in advance, wherein the calibration-processing unit corrects the input signal input to the transmission unit on the basis of the first characteristic and the second characteristic acquired as a result of the Fourier transform.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A. Pham whose telephone number is              (571) 272-8097, the fax number is (571) 273-8097 and the email is 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN PHAM/           Primary Examiner, Art Unit 2649